Appeal from an order of the Supreme Court at Special Term, entered *992November 3, 1975 in Washington County, which granted defendant’s motion for leave to serve an amended answer. Plaintiffs’ action is one to obtain specific performance of an alleged contract for the sale of certain real property. We do not find defendant guilty of gross laches in seeking to amend his answer so as to raise the defense of the Statute of Frauds and plaintiffs have failed to adequately demonstrate how they will be prejudiced by the assertion of such a defense. Accordingly, we find no abuse of discretion committed by Special Term in allowing defendant to amend his answer (CPLR 3025, subd [b]; Price v Gifidn, 32 AD2d 868). Order affirmed, with costs. Koreman, P. J., Kane, Mahoney, Herlihy and Reynolds, JJ., concur.